Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 44 of U.S. Patent No. 10389477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are anticipated by the patented claims and thus are obvious variants.  For example, instant application claim 1 is mapped to patent claim 1 below.
Instant Application
Patent 10389477 B2
1. A wireless communication device, comprising: 

a receiver circuit adapted to receive a wireless transmission, the wireless transmission including a first signal from a first wireless device on a particular time and frequency resource, the first signal utilizing a first type of modulation for orthogonal wireless communication, and 


a second signal from a second wireless device on the particular time and frequency resource, the second signal utilizing a second type of modulation that is non-orthogonal to the first type of modulation; and 



a decoder coupled to the receiver circuit to obtain the wireless transmission, the decoder adapted to decode the first signal and the second signal.
1.  A wireless communication device, comprising: 

a receiver circuit adapted to receive a wireless transmission via a particular time and frequency 
resource, the wireless transmission comprising a first data signal from a first wireless device on the particular time and frequency resource employing a first type of modulation associated with orthogonal wireless communication, and 

a second data signal from a second wireless device on the particular time and frequency resource employing a second type of modulation associated with non-orthogonal underlay wireless communication, the second data signal being 
longer in duration than the first data signal from the first wireless device;  and 

a decoder coupled to the receiver circuit to obtain the wireless transmission, the decoder adapted to decode the first data signal and the second data signal.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 and 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “processor-readable storage medium” is described in the specification, paragraph 0052, as “various other mediums capable of storing, containing and/or carrying programming” wherein a transmission medium is a non-statutory embodiment corresponding to a transitory signal.  The Examiner suggests adding “non-transitory” to the “medium” in order to exclude any non-statutory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2009/0074098 A1).
Wu teaches the simultaneous non-orthogonal transmission of WCDMA and OFDM (paragraph 0011 and Figure 2) by the base station to a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices (Figure 6).  Wu does not teach the base station receiving the WCDMA signal from a WCDMA wireless device on a particular time and frequency resource that corresponds to receiving the OFDM signal from an OFDM wireless device.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the base station to receive the WCDMA signal from the WCDMA wireless device on the same time and frequency resource as a OFDM signal from the OFDM wireless device (see Figure 6) since a skilled artisan would have been motivated to efficiently share the time and frequency resources on the uplink transmission where Wu teaches that the WCDMA and OFDM signals on the shared resources can be decoded (Figures 8-9 and paragraphs 0108, 0110 and 0143).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
a receiver circuit adapted to receive a wireless transmission (Obvious for the BS to receive uplink transmissions form the WCDMA and OFDM wireless devices), the wireless transmission including a first signal from a first wireless device on a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011), the first signal utilizing a first type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS), and a second signal from a second wireless device on the particular time and frequency resource, the second signal utilizing a second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144); and 
a decoder coupled to the receiver circuit to obtain the wireless transmission, the decoder adapted to decode the first signal and the second signal (Decoders on Figures 8-9 for decoding the WCDMA and OFDM signals that are transmitted on the same time and frequency resource in paragraph 0011).

2. The wireless communication device of claim 1, wherein: the first signal utilizes orthogonal frequency division multiplexing (OFDM) modulation for the first type of modulation for orthogonal wireless communication (OFDM wireless devices 29 in Figure 6); and the second signal utilizes code division multiplexing (CDM) modulation for the second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices 28 in Figure 6).

3. The wireless communication device of claim 1, wherein the first and second signals are one of symbol level synchronous or symbol level asynchronous (Obvious since Wu teaches that the symbols of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

4. The wireless communication device of claim 1, wherein the first and second signals are one of transmission time interval (TTI) level synchronous or TTI level asynchronous (Obvious since Wu teaches that the TTI of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

5. The wireless communication device of claim 1, wherein the receiver circuit further receives a third signal from a third wireless device that is orthogonally multiplexed with the first signal (Wu teaches a plurality of OFDM wireless devices in Figure 6, where the first and third wireless devices are the orthogonal frequency division multiplex devices).

6. The wireless communication device of claim 1, wherein a transmission power associated with the second signal is less than a transmission power associated with the first signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

7. The wireless communication device of claim 1, wherein a decoding timeline associated with the second signal is longer than a decoding timeline associated with the first signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

8. The wireless communication device of claim 1, wherein the decoder adapted to decode the first signal and the second signal comprises the decoder adapted to: decode the first signal while treating the second signal as noise; subtract the decoded first signal from the wireless transmission; and decode the second signal from the wireless transmission without the first signal (Decoder for WCDMA and OFDM in Figures 8-9 which includes subtracting first signal in paragraphs 0108, 0110 and 0143 and treating the second signal as noise in paragraphs 0090 and 0141).

9. A method operational on a wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
receiving a wireless transmission (Obvious for the BS to receive uplink transmissions form the WCDMA and OFDM wireless devices) comprising a first signal from a first wireless device on a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the first signal utilizing a first type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS) , and a second signal from a second wireless device on the particular time and frequency resource, the second signal utilizing a second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144); and 
decoding the first signal and the second signal (Decoders on Figures 8-9 for decoding the WCDMA and OFDM signals that are transmitted on the same time and frequency resource in paragraph 0011).

10. The method of claim 9, wherein: the first signal utilizes orthogonal frequency division multiplexing (OFDM) modulation for the first type of modulation for orthogonal wireless communication (OFDM wireless devices 29 in Figure 6); and the second signal utilizes code division multiplexing (CDM) modulation for the second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices 28 in Figure 6).

11. The method of claim 9, wherein the first and second signals are one of symbol level synchronous or symbol level asynchronous (Obvious since Wu teaches that the symbols of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

12. The method of claim 9, wherein the first and second signals are one of transmission time interval (TTI) level synchronous or TTI level asynchronous (Obvious since Wu teaches that the TTI of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

13. The method of claim 9, further comprising: receiving a third signal from a third wireless device, the third signal utilizing the first type of modulation and being orthogonally multiplexed with the first signal (Wu teaches a plurality of OFDM wireless devices in Figure 6, where the first and third wireless devices are the orthogonal frequency division multiplex devices).

14. The method of claim 9, wherein a transmission power associated with the second signal is less than a transmission power associated with the first signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

15. The method of claim 9, wherein decoding the first signal and the second signal comprises: decoding the first signal while treating the second data signal as noise; subtracting the decoded first signal from the wireless transmission; and decoding the second signal from the wireless transmission without the first signal (Decoder for WCDMA and OFDM in Figures 8-9 which includes subtracting first signal in paragraphs 0108, 0110 and 0143 and treating the second signal as noise in paragraphs 0090 and 0141).

16. A wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising:  
means for receiving a wireless transmission (Obvious for the BS to receive uplink transmissions form the WCDMA and OFDM wireless devices) comprising a first signal from a first wireless device on a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the first signal utilizing a first type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS), and a second signal from a second wireless device on the particular time and frequency resource, the second signal utilizing a second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144); and 
means for decoding the first signal and the second signal (Decoders on Figures 8-9 for decoding the WCDMA and OFDM signals that are transmitted on the same time and frequency resource in paragraph 0011).

17. The wireless communication device of claim 16, wherein: the first signal utilizes orthogonal frequency division multiplexing (OFDM) modulation for the first type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS); and the second signal utilizes code division multiplexing (CDM) modulation for the second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices 28 in Figure 6).

18. The wireless communication device of claim 16, wherein the second signal is configured to be longer in duration than the first signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

19. The wireless communication device of claim 16, wherein a transmission power associated with the second signal is less than a transmission power associated with the first signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

20. The wireless communication device of claim 16, wherein the means for decoding the first signal and the second signal comprises: means for decoding the first signal while treating the second signal as noise; means for subtracting the decoded first signal from the wireless transmission; and means for decoding the second signal from the wireless transmission without the first signal (Decoder for WCDMA and OFDM in Figures 8-9 which includes subtracting first signal in paragraphs 0108, 0110 and 0143 and treating the second signal as noise in paragraphs 0090 and 0141).

21. A processor-readable storage medium storing processor-executable programming for causing a processing circuit to: 
receive a wireless transmission  (Obvious for the BS to receive uplink transmissions form the WCDMA and OFDM wireless devices)comprising a first signal from a first wireless device on a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the first signal utilizing a first type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS), and a second signal from a second wireless device on the particular time and frequency resource, the second signal utilizing a second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144); and 
decode the first signal and the second signal (Decoders on Figures 8-9 for decoding the WCDMA and OFDM signals that are transmitted on the same time and frequency resource in paragraph 0011).

22. The processor-readable storage medium of claim 21, wherein: the first signal utilizes orthogonal frequency division multiplexing (OFDM) modulation for the first type of modulation for orthogonal wireless communication (OFDM wireless devices 29 in Figure 6); and the second signal utilizes code division multiplexing (CDM) modulation for the second type of modulation that is non-orthogonal to the first type of modulation (WCDMA wireless devices 28 in Figure 6).

23. The processor-readable storage medium of claim 21, wherein a decoding timeline associated with the second signal is longer than a decoding timeline associated with the first signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

24. The processor-readable storage medium of claim 21, wherein the processor- executable programming for causing a processing circuit to comprises processor- executable programming for causing a processing circuit to: decode the first signal; subtract the decoded first signal from the wireless transmission; and decode the second signal from the wireless transmission without the first signal (Decoder for WCDMA and OFDM in Figures 8-9 which includes subtracting first signal in paragraphs 0108, 0110 and 0143 and treating the second signal as noise in paragraphs 0090 and 0141).

25. A wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
an encoder adapted to encode data for transmission employing a first type of modulation (WCDMA wireless devices 28 in Figure 6 wherein it is inherent for the transmission to be encoded according to the WCDMA protocol); and 
a transmitter circuit coupled to the encoder, to transmit the data as a first signal employing the first type of modulation (WCDMA wireless devices 28 in Figure 6); wherein the first signal is transmitted over at least a portion of a time and frequency resource scheduled for a second signal from a second wireless communication device (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the second signal employing a second type of modulation for orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS); wherein the first type of modulation employed for the first signal is non- orthogonal with the second type of modulation employed for the second signal (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144).

26. The wireless communication device of claim 25, wherein: the transmitter circuit transmits the first signal employing a code division multiplexing (CDM) modulation for the first type of modulation (WCDMA wireless devices 28 in Figure 6); and the second signal from the second wireless communication device employs orthogonal frequency division multiplexing (OFDM) modulation for the second type of modulation (OFDM wireless devices 29 in Figure 6).

27. The wireless communication device of claim 25, wherein the first signal is transmitted asynchronously with the second signal at one of a symbol level or a transmission time interval (TTI) level (Obvious since Wu teaches that the TTI of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

28. The wireless communication device of claim 25, further comprising a receiver circuit adapted to receive an indication that the first signal will be transmitted over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device (Scheduler for the CDMA and OFDM slots in paragraphs 0025-0027).

29. The wireless communication device of claim 25, wherein the first signal is transmitted at a power level below a power level associated with the second signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

30. The wireless communication device of claim 25, wherein the encoder is further adapted to encode the data so the first signal exhibits a decoding timeline that is longer than a decoding timeline for the second signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

31. A method operational on a wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
encoding data for transmission utilizing a first type of modulation (WCDMA wireless devices 28 in Figure 6 wherein it is inherent for the transmission to be encoded according to the WCDMA protocol); and 
transmitting the data as a first signal utilizing the first type of modulation (WCDMA wireless devices 28 in Figure 6), wherein the first signal is transmitted over at least a portion of a time and frequency resource scheduled for a second signal from a second wireless communication device (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the second signal utilizing a second type of modulation for orthogonal wireless communication (OFDM wireless devices 29 in Figure 6), wherein the first type of modulation employed for the first signal is non-orthogonal with the second type of modulation employed for the second signal (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144).

32. The method of claim 31, wherein: transmitting the data as the first signal utilizing the first type of modulation comprises transmitting the data as the first signal utilizing a code division multiplexing (CDM) modulation for the first type of modulation (WCDMA wireless devices 28 in Figure 6); and the second signal from the second wireless communication device utilizes orthogonal frequency division multiplexing (OFDM) modulation for the second type of modulation (OFDM wireless devices 29 in Figure 6).

33. The method of claim 31, wherein transmitting the first signal over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device comprises: transmitting the first signal asynchronously with the second signal at one of a symbol level or a transmission time interval (TTI) level (Obvious since Wu teaches that the TTI of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

34. The method of claim 31, further comprising: receiving an indication that the first signal will be transmitted over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device prior to encoding the data (Scheduler for the CDMA and OFDM slots in paragraphs 0025-0027).

35. The method of claim 31, wherein transmitting the first signal over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device comprises: transmitting the first signal at a power level below a power level associated with the second signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

36. The method of claim 31, wherein encoding data for transmission comprises: encoding data for transmission so the first signal exhibits a decoding timeline that is longer than a decoding timeline for the second signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

37. A wireless communication device operational on a wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
means for encoding data for transmission utilizing a first type of modulation (WCDMA wireless devices 28 in Figure 6 wherein it is inherent for the transmission to be encoded according to the WCDMA protocol); and 
means for transmitting the data as a first signal utilizing the first type of modulation, wherein the first signal is transmitted over at least a portion of a time and frequency resource scheduled for a second signal from a second wireless communication device (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the second signal utilizing a second type of modulation for orthogonal wireless communication (OFDM wireless devices 29 in Figure 6), wherein the first type of modulation employed for the first signal is non-orthogonal with the second type of modulation employed for the second signal (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144).

38. The wireless communication device of claim 37, wherein: the means for transmitting the data as the first signal utilizing the first type of modulation comprises means for transmitting data as the first signal utilizing a code division multiplexing (CDM) modulation for the first type of modulation (WCDMA wireless devices 28 in Figure 6); and the second signal from the second wireless communication device utilizes orthogonal frequency division multiplexing (OFDM) modulation for the second type of modulation (OFDM wireless devices 29 in Figure 6).

39. The wireless communication device of claim 37, further comprising: means for receiving an indication that the first signal will be transmitted over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device prior to encoding the data (Scheduler for the CDMA and OFDM slots in paragraphs 0025-0027).

40. The wireless communication device of claim 37, wherein the means for transmitting the first signal over at least a portion of the time and frequency resource scheduled for the second signal from the second wireless communication device comprises: means for transmitting the first signal at a power level below a power level associated with the second signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

41. The wireless communication device of claim 37, wherein the means for encoding data for transmission comprises: means for encoding the data for transmission so the first signal exhibits a decoding timeline that is longer than a decoding timeline for the second signal (Decoding timeline with WCDMA is longer based on the continuous CDMA channel and long PN code in paragraphs 0008 and 0125).

42. A processor-readable storage medium storing processor-executable programming for causing a processing circuit to: 
encode data for transmission utilizing a first type of modulation (WCDMA wireless devices 28 in Figure 6 wherein it is inherent for the transmission to be encoded according to the WCDMA protocol); and 
transmit the data as a first signal utilizing the first type of modulation, wherein the first signal is transmitted over at least a portion of a time and frequency resource scheduled for a second signal (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),  from a second wireless communication device , the second signal utilizing a second type of modulation associated with orthogonal wireless communication (OFDM wireless devices transmitting on the uplink to the BS), and wherein the first type of modulation employed for the first signal is non- orthogonal with the second type of modulation employed for the second signal (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144).

43. The processor-readable storage medium of claim 42, wherein: the first signal is transmitted utilizing a code division multiplexing (CDM) modulation for the first type of modulation (WCDMA wireless devices 28 in Figure 6); and the second signal from the second wireless communication device utilizes orthogonal frequency division multiplexing (OFDM) modulation for the second type of modulation (OFDM wireless devices 29 in Figure 6).

44. The processor-readable storage medium of claim 42, wherein the first signal is transmitted asynchronously with the second signal at one of a symbol level or a transmission time interval (TTI) level (Obvious since Wu teaches that the TTI of the OFDM and WCDMA are design choices in paragraphs 0123-0124).

45. The processor-readable storage medium of claim 42, wherein the first signal is transmitted at a power level below a power level associated with the second signal (WCDMA wireless devices are lower powered than OFDM wireless devices in paragraph 0037 and Figure 17).

46. A wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
a receiver circuit; and a processing circuit coupled to the receiver circuit, the processing circuit adapted to receive via the receiver circuit a wireless transmission (Obvious for the BS to receive uplink transmissions form the WCDMA and OFDM wireless devices) on a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, the wireless transmission comprising a first signal from a first wireless device and an underlay second signal from a second wireless device, wherein the first signal employs an orthogonal frequency division multiplexing (OFDM) modulation (OFDM wireless devices transmitting on the uplink to the BS), and the underlay second signal employs a code division multiplexing (CDM) modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144), and 
decode the first signal and the underlay second signal (Decoders on Figures 8-9 for decoding the WCDMA and OFDM signals that are transmitted on the same time and frequency resource in paragraph 0011).

47. A wireless communication device (Wu’s Figure 6 where a BS is communicating with a plurality of WCDMA wireless devices and a plurality of OFDM wireless devices), comprising: 
a transmitter circuit; and a processing circuit coupled to the transmitter circuit, the processing circuit adapted to transmit, via the transmitter circuit, a first signal employing a code division multiplexing (CDM) modulation (WCDMA wireless devices transmitting on the uplink to the BS which is non-orthogonal to the OFDM wireless devices in paragraphs 0125 and 0144), the first signal transmitted over a particular time and frequency resource (A skilled artisan would have been motivated to share the slot in the uplink transmission since Wu teaches that OFDM and WCDMA can share a slot in paragraph 0011),, wherein the transmitted first signal is non-orthogonally combined on at least a portion of the particular time and frequency resource with a second signal from a second wireless communication device (WCDMA and OFDM can share a slot in paragraph 0011), the second signal employing an orthogonal frequency division multiplexing (OFDM) modulation (OFDM wireless devices transmitting on the uplink to the BS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        February 17, 2021